          Case 4:18-cv-00197-JGZ Document 22 Filed 11/02/20 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Jermaine L. Gadson,                         No. CV-18-0197-TUC-JGZ (BGM)
10                         Petitioner,
                                                 ORDER
11   v.
12   R. L. Rhodes,
13                         Respondent.
14            Currently pending before the Court is Petitioner Jermaine L. Gadson’s Request for
15   Transfer (Doc. 20). At the time Petitioner filed his Petition (Doc. 1), Petitioner was an
16   inmate incarcerated at the Federal Correctional Institution in Tucson, Arizona (“FCI–
17   Tucson”). See Petition (Doc. 1). In light of Petitioner’s incarceration at FCI–Tucson at
18   the time of the Petition’s filing, this Court retains jurisdiction to consider the Petition.
19   See Francis v. Rison, 894 F.2d 353 (9th Cir. 1990) (“jurisdiction attaches on the initial
20   filing for habeas corpus relief, and it is not destroyed by a transfer of the petitioner and
21   the accompanying custodial change.”) (citation omitted). Accordingly, IT IS HEREBY
22   ORDERED that Petitioner’s Request for Transfer (Doc. 20) is DENIED.                  IT IS
23   FURTHER ORDERED that the Clerk of the Court shall send Petitioner a copy of the
24   docket sheet in this matter.
25            Dated this 2nd day of November, 2020.
26
27
28
